                         ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                     )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                   :(67(51 ',9,6,21

                                           12 &5)/

    81,7(' 67$7(6 2) $0(5,&$

             Y
                                                                                25'(5
    /$0217 '(9,5(6 5,&+$5'621

                              'HIHQGDQW



        7KLV PDWWHU LV EHIRUH WKH FRXUW RQ GHIHQGDQW¶V VHDOHG PRWLRQ IRU FRPSDVVLRQDWH UHOHDVH

DQG DSSRLQWPHQW RI FRXQVHO '(   7KH JRYHUQPHQW UHVSRQGHG LQ RSSRVLWLRQ DQG LQ WKLV

SRVWXUH WKH LVVXHV UDLVHG DUH ULSH IRU UXOLQJ

                                             %$&.*5281'

        2Q 1RYHPEHU   WKH FRXUW VHQWHQFHG GHIHQGDQW WR  PRQWKV¶ LPSULVRQPHQW

IROORZLQJ KLV FRQYLFWLRQ IRU SRVVHVVLRQ RI D ILUHDUP E\ D FRQYLFWHG IHORQ LQ YLRODWLRQ RI  86&

  J  2Q 0DUFK   GHIHQGDQW ILOHG WKH LQVWDQW PRWLRQ IRU DSSRLQWPHQW RI FRXQVHO DQG

FRPSDVVLRQDWH UHOHDVH 'HIHQGDQW VHHNV FRPSDVVLRQDWH UHOHDVH EHFDXVH KLV PRWKHU DOOHJHGO\

FDQQRW SURYLGH FDUH IRU KLV PLQRU FKLOG GXH WR KHU FXUUHQW PHGLFDO FRQGLWLRQV 'HIHQGDQW VXJJHVWV

WKDW WKH FKLOG PD\ EH SODFHG LQ VWDWH IRVWHU FDUH LI KH LV QRW UHOHDVHG 'HIHQGDQW DOVR QRWHV KH KDV

VHUYHG WKH PDMRULW\ RI KLV FXVWRGLDO VHQWHQFH GHPRQVWUDWHG UHKDELOLWDWLRQ WKURXJK KLV SDUWLFLSDWLRQ

LQ D UHOLJLRXV IHOORZVKLS DQG WKDW KH KDV VHFXUHG SRVWUHOHDVH HPSOR\PHQW ,Q VXSSRUW GHIHQGDQW

UHOLHV XSRQ WKH FKLOG¶V ELUWK UHFRUGV GHIHQGDQW¶V SHUVRQDO GHFODUDWLRQ VWDWH FRXUW RUGHUV SODFLQJ




         7KH PRWLRQV ZHUH ILOHG XQGHU VHDOHG ZKHUH WKH\ FRQWDLQ LGHQWLI\LQJ LQIRUPDWLRQ DERXW D PLQRU 6HH )HG
5 &ULP 3 




            Case 5:18-cr-00507-FL Document 57 Filed 05/06/20 Page 1 of 5
WKH FKLOG LQ GHIHQGDQW¶V PRWKHU¶V FDUH GHIHQGDQW¶V PRWKHU¶V PHGLFDO UHFRUGV DQG FRUUHVSRQGHQFH

IURP GHIHQGDQW¶V IRUPHU HPSOR\HU DQG D )HGHUDO %XUHDX RI 3ULVRQV FKDSODLQ

       7KH JRYHUQPHQW RSSRVHV FRPSDVVLRQDWH UHOHDVH DUJXLQJ GHIHQGDQW KDV QRW GHPRQVWUDWHG

H[WUDRUGLQDU\ DQG FRPSHOOLQJ UHDVRQV IRU UHGXFLQJ KLV VHQWHQFH $OWHUQDWLYHO\ WKH JRYHUQPHQW

FRQWHQGV WKH QDWXUH DQG FLUFXPVWDQFHV RI GHIHQGDQW¶V RIIHQVH DORQJ ZLWK KLV FULPLQDO KLVWRU\ GR

QRW MXVWLI\ UHGXFLQJ GHIHQGDQW¶V VHQWHQFH

                                         ',6&866,21

       7KH FRXUW EHJLQV ZLWK GHIHQGDQW¶V PRWLRQ IRU DSSRLQWPHQW RI FRXQVHO 7KHUH LV QR JHQHUDO

FRQVWLWXWLRQDO ULJKW WR DSSRLQWHG FRXQVHO LQ SRVWFRQYLFWLRQ SURFHHGLQJV 6HH 3HQQV\OYDQLD Y

)LQOH\  86     8QLWHG 6WDWHV Y :LOOLDPVRQ  )G   WK &LU  

7KH FRXUW KDV GLVFUHWLRQ WR DSSRLQW FRXQVHO LQ SURFHHGLQJV XQGHU  86&   F LI WKH

LQWHUHVWV RI MXVWLFH VR UHTXLUH 6HH 8QLWHG 6WDWHV Y /HJUHH  )G   WK &LU   VHH

DOVR 8QLWHG 6WDWHV Y 5HHG  ) $SS¶[   WK &LU   FI  86&  $ D  % 

SURYLGLQJ LQWHUHVWV RI MXVWLFH VWDQGDUG IRU DSSRLQWPHQW RI FRXQVHO LQ VLPLODU SRVWFRQYLFWLRQ

SURFHHGLQJV 

       +HUH GHIHQGDQW UHTXHVWV DSSRLQWPHQW RI FRXQVHO WR DVVLVW KLP LQ PRYLQJ IRU FRPSDVVLRQDWH

UHOHDVH $V UHIOHFWHG LQ WKH LQVWDQW PRWLRQ GHIHQGDQW LV FDSDEOH RI UHTXHVWLQJ FRPSDVVLRQDWH

UHOHDVH ZLWKRXW WKH DVVLVWDQFH RI FRXQVHO 'HIHQGDQW DOVR KDV QRW HVWDEOLVKHG WKDW WKH LQWHUHVWV RI

MXVWLFH UHTXLUH DSSRLQWPHQW RI FRXQVHO LQ WKHVH FLUFXPVWDQFHV $FFRUGLQJO\ WKH FRXUW GHQLHV WKH

PRWLRQ WR WKH H[WHQW GHIHQGDQW VHHNV DSSRLQWPHQW RI FRXQVHO

       7KH FRXUW QRZ WXUQV WR GHIHQGDQW¶V UHTXHVW IRU FRPSDVVLRQDWH UHOHDVH :LWK OLPLWHG

H[FHSWLRQV WKH FRXUW PD\ QRW PRGLI\ D VHQWHQFH RQFH LW KDV EHHQ LPSRVHG  86&   F 


                                                




           Case 5:18-cr-00507-FL Document 57 Filed 05/06/20 Page 2 of 5
2QH H[FHSWLRQ LV WKH GRFWULQH RI FRPSDVVLRQDWH UHOHDVH ZKLFK SHUPLWV WKH FRXUW WR UHGXFH D

VHQWHQFH LQ H[WUDRUGLQDU\ DQG FRPSHOOLQJ FLUFXPVWDQFHV $V DPHQGHG E\ WKH )LUVW 6WHS $FW RI

  86&   F  $ QRZ SHUPLWV D GHIHQGDQW WR ILOH PRWLRQ IRU FRPSDVVLRQDWH UHOHDVH

LQ WKH VHQWHQFLQJ FRXUW ³DIWHU WKH GHIHQGDQW KDV IXOO\ H[KDXVWHG DOO DGPLQLVWUDWLYH ULJKWV WR DSSHDO

D IDLOXUH RI WKH %XUHDX RI 3ULVRQV WR EULQJ D PRWLRQ RQ WKH GHIHQGDQW¶V EHKDOI RU WKH ODSVH RI 

GD\V IURP WKH UHFHLSW RI VXFK D UHTXHVW E\ WKH ZDUGHQ RI WKH GHIHQGDQW¶V IDFLOLW\ ZKLFKHYHU LV

HDUOLHU´ 6HH )LUVW 6WHS RI  3XE / 1R     6WDW   7KH FRXUW

PD\ JUDQW WKH PRWLRQ DQG UHGXFH WKH GHIHQGDQW¶V VHQWHQFH LI DIWHU FRQVLGHUDWLRQ RI WKH IDFWRUV VHW

IRUWK LQ  86&   D  LW ILQGV WKDW ³H[WUDRUGLQDU\ DQG FRPSHOOLQJ UHDVRQV ZDUUDQW VXFK D

UHGXFWLRQ´ DQG WKDW ³VXFK D UHGXFWLRQ LV FRQVLVWHQW ZLWK DSSOLFDEOH SROLF\ VWDWHPHQWV LVVXHG E\ WKH

6HQWHQFLQJ &RPPLVVLRQ´  86&   F  $ L 

        7KH VWDWXWH GRHV QRW GHILQH ³H[WUDRUGLQDU\ DQG FRPSHOOLQJ UHDVRQV´ DQG WKH 8QLWHG 6WDWHV

&RXUW RI $SSHDOV IRU WKH )RXUWK &LUFXLW KDV QRW SUHYLRXVO\ LQWHUSUHWHG WKLV SKUDVH 7KH FRXUW

WKHUHIRUH LQWHUSUHWV WKH WHUPV ³DV WDNLQJ WKHLU RUGLQDU\ FRQWHPSRUDU\ FRPPRQ PHDQLQJ´ 3HUULQ

Y 8QLWHG 6WDWHV  86     -RKQVRQ Y =LPPHU  )G   WK &LU  

%ODFN¶V /DZ 'LFWLRQDU\ GHILQHV ³H[WUDRUGLQDU\´ LQ UHOHYDQW SDUW DV ³EH\RQG ZKDW LV XVXDO

FXVWRPDU\ UHJXODU RU FRPPRQ´             ([WUDRUGLQDU\ %ODFN¶V /DZ 'LFWLRQDU\ WK HG  

%ODFN¶V GRHV QRW GHILQH ³FRPSHOOLQJ´ EXW ³FRPSHOOLQJ QHHG´ LV GHILQHG DV D QHHG ³VR JUHDW WKDW

LUUHSDUDEOH KDUP RU LQMXVWLFH ZRXOG UHVXOW LI LW LV QRW PHW´ &RPSHOOLQJ 1HHG %ODFN¶V /DZ




        7KH JRYHUQPHQW GRHV QRW FRQWHVW WKDW GHIHQGDQW H[KDXVWHG DGPLQLVWUDWLYH UHPHGLHV SULRU WR ILOLQJ WKH LQVWDQW
PRWLRQ 6HH DOVR '(  GHIHQGDQW¶V )HEUXDU\   HPDLO FRUUHVSRQGHQFH WR WKH ZDUGHQ UHTXHVWLQJ
FRPSDVVLRQDWH UHOHDVH 

         7KH VWDWXWH DOVR SHUPLWV FRPSDVVLRQDWH UHOHDVH IRU FHUWDLQ HOGHUO\ RIIHQGHUV ZKR QR ORQJHU SRVH D GDQJHU WR
WKH VDIHW\ RI RWKHUV RU WKH FRPPXQLW\  86&   F  $ LL  7KLV SURYLVLRQ LV QRW DSSOLFDEOH WR GHIHQGDQW
                                                         




             Case 5:18-cr-00507-FL Document 57 Filed 05/06/20 Page 3 of 5
'LFWLRQDU\ WK HG   VHH DOVR 8QLWHG 6WDWHV Y %HFN  ) 6XSS G   0'1&

      LQWHUSUHWLQJ ³H[WUDRUGLQDU\ DQG FRPSHOOLQJ UHDVRQV´ E\ UHIHUHQFH WR %ODFN¶V /DZ

'LFWLRQDU\¶V GHILQLWLRQV RI ³H[WUDRUGLQDU\´ DQG ³FRPSHOOLQJ QHHG´  8QLWHG 6WDWHV Y $GDPV 1R

&5  :/  DW  0'1& $XJ   VDPH  :HEVWHU¶V 'LFWLRQDU\

GHILQHV FRPSHOOLQJ DV ³IRUFLQJ LPSHOOLQJ >RU@ GULYLQJ >FLUFXPVWDQFHV@´ DQG ³WHQGLQJ WR FRQYLQFH

RU FRQYHUW E\ RU DV LI E\ IRUFHIXOQHVV RI HYLGHQFH´                        &RPSHOOLQJ :HEVWHU¶V 7KLUG 1HZ

,QWHUQDWLRQDO 'LFWLRQDU\ 8QDEULGJHG   HG 

         7KH UHGXFWLRQ DOVR PXVW EH FRQVLVWHQW ZLWK DSSOLFDEOH SROLF\ VWDWHPHQWV LVVXHG E\ WKH

6HQWHQFLQJ &RPPLVVLRQ 3ULRU WR HQDFWPHQW RI WKH )LUVW 6WHS $FW WKH 6HQWHQFLQJ &RPPLVVLRQ

SURPXOJDWHG 866*  % DV WKH SROLF\ VWDWHPHQW JRYHUQLQJ PRWLRQV IRU FRPSDVVLRQDWH

UHOHDVH $V UHOHYDQW KHUH WKH FRPPHQWDU\ WR WKH SROLF\ VWDWHPHQW SURYLGHV WKDW H[WUDRUGLQDU\

DQG FRPSHOOLQJ UHDVRQV H[LVW LQ WKH HYHQW RI ³WKH GHDWK RU LQFDSDFLWDWLRQ RI WKH FDUHJLYHU RI WKH

GHIHQGDQW¶V PLQRU FKLOG RU PLQRU FKLOGUHQ´ 866*  % DSSOLFDWLRQ QRWH  & L 

         7KH FRXUW ILQGV GHIHQGDQW KDV QRW HVWDEOLVKHG H[WUDRUGLQDU\ RU FRPSHOOLQJ UHDVRQV IRU D

VHQWHQFH UHGXFWLRQ $OWKRXJK GHIHQGDQW DOOHJHV KLV PRWKHU FDQ QR ORQJHU FDUH IRU KLV GDXJKWHU

GXH WR KHU PHGLFDO LVVXHV WKHUH LV QR HYLGHQFH VXEPLWWHG GLUHFWO\ IURP GHIHQGDQW¶V PRWKHU RU RWKHU

UHFRUGV VXSSRUWLQJ WKHVH DVVHUWLRQV 'HIHQGDQW DOVR IDLOV WR H[SODLQ ZK\ KH LV WKH RQO\ DYDLODEOH

FDUHJLYHU IRU WKH FKLOG LQ WKHVH FLUFXPVWDQFHV 7KH FRXUW GHFOLQHV WR JUDQW FRPSDVVLRQDWH UHOHDVH

LQ WKH DEVHQFH RI D UREXVW HYLGHQWLDU\ VKRZLQJ WKDW GHIHQGDQW LV WKH RQO\ DYDLODEOH FDUHJLYHU 6HH



          6RPH FRXUWV KDYH KHOG WKDW 866*  % LV QRW ELQGLQJ RQ WKH VHQWHQFLQJ FRXUW ZKHUH LW ZDV
SURPXOJDWHG SULRU WR WKH )LUVW 6WHS $FW¶V DPHQGPHQWV WR   F  $  6HH HJ %HFN  ) 6XSS G DW 
,Q OLJKW RI WKH FRXUW¶V ILQGLQJV VHW IRUWK EHORZ LW LV QRW QHFHVVDU\ WR UHVROYH ZKHWKHU WKH SROLF\ VWDWHPHQW LV ELQGLQJ RU
LQVWHDG SURYLGHV ³KHOSIXO JXLGDQFH´ LQ UHVROYLQJ GHIHQGDQW¶V PRWLRQ 6HH LG

         7KH PHGLFDO UHFRUGV VXEPLWWHG E\ GHIHQGDQW FRQILUP GHIHQGDQW¶V PRWKHU VXIIHUV IURP FHUWDLQ PHGLFDO LVVXHV
EXW WKH\ GR QRW HVWDEOLVK VKH LV XQDEOH WR FDUH IRU WKH FKLOG
                                                            




             Case 5:18-cr-00507-FL Document 57 Filed 05/06/20 Page 4 of 5
LG VHH DOVR 8QLWHG 6WDWHV Y %XFFL  ) 6XSS G   ' 0DVV  JUDQWLQJ PRWLRQ IRU

FRPSDVVLRQDWH UHOHDVH DIWHU GHIHQGDQW HVWDEOLVKHG KH ZDV WKH RQO\ DYDLODEOH FDUHJLYHU IRU KLV

PRWKHU  $GDPV  :/  DW  GHQ\LQJ PRWLRQ IRU FRPSDVVLRQDWH UHOHDVH ZKHUH

GHIHQGDQW IDLOHG WR LQFOXGH HYLGHQWLDU\ VXSSRUW IRU KLV FODLPV WKDW KH VXIIHUHG IURP VHULRXV KHDOWK

LVVXHV 

           0RUHRYHU LQ VXSSRUW RI WKH LQVWDQW PRWLRQ GHIHQGDQW VXEPLWWHG D FXVWRG\ RUGHU IURP D

1RUWK &DUROLQD VWDWH FRXUW WKDW VSHFLILFDOO\ SURKLELWV GHIHQGDQW DQG WKH FKLOG¶V PRWKHU IURP

UHPRYLQJ WKH FKLOG IURP GHIHQGDQW¶V PRWKHU¶V FDUH       6HH '(  DW   $OWKRXJK WKH RUGHU

VWDWHV WKDW LW LV ³WHPSRUDU\´ SHQGLQJ D FXVWRG\ KHDULQJ VFKHGXOHG IRU )HEUXDU\   GHIHQGDQW

SURYLGHV QR IXUWKHU HYLGHQFH UHJDUGLQJ WKH VWDWXV RI WKH FXVWRG\ SURFHHGLQJV ,I GHIHQGDQW LV

SURKLELWHG E\ ODZ IURP DVVXPLQJ OHJDO FXVWRG\ RI KLV GDXJKWHU WKH FRXUW GHFOLQHV WR JUDQW

FRPSDVVLRQDWH UHOHDVH EDVHG RQ LQFDSDFLWDWLRQ RI KLV FKLOG¶V FDUHJLYHU $OWHUQDWLYHO\ LI WKH

WHPSRUDU\ FXVWRG\ RUGHU ZDV GLVVROYHG DIWHU WKH KHDULQJ GHIHQGDQW IDLOV WR H[SODLQ ZK\ WKH FKLOG¶V

PRWKHU LV QRW DQ DYDLODEOH FDUHJLYHU

                                          &21&/86,21

           %DVHG XSRQ WKH IRUHJRLQJ WKH FRXUW '(1,(6 GHIHQGDQW¶V PRWLRQ IRU DSSRLQWPHQW RI

FRXQVHO DQG FRPSDVVLRQDWH UHOHDVH '(  

           62 25'(5(' WKLV WKH WK GD\ RI 0D\ 


                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              /28,6( : )/$1$*$1
                                              8QLWHG 6WDWHV 'LVWULFW -XGJH




                                                 




              Case 5:18-cr-00507-FL Document 57 Filed 05/06/20 Page 5 of 5
